Citation Nr: 0844405	
Decision Date: 12/23/08    Archive Date: 12/31/08

DOCKET NO.  05-32 206	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUES

1.  What evaluation is warranted for a thoracic and lumbar 
musculotendinous strain from April 4, 2003 to December 4, 
2007?

2.  What evaluation is warranted for a thoracic and lumbar 
musculotendinous strain from December 5, 2007?



REPRESENTATION

Appellant represented by:	Delaware Commission of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The veteran served on active duty from February 1997 to 
February 2001 and from March to April 2003.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision of the 
Wilmington, Delaware, Regional Office (RO) of the Department 
of Veterans Affairs (VA) which granted service connection for 
a musculotendinous strain of the thoracic and lumbar spine, 
assigning a noncompensable evaluation from April 4, 2003. The 
veteran disagreed with the rating assigned.

The veteran presented testimony at a Board video conference 
hearing chaired by the undersigned Veterans Law Judge in 
April 2006. A transcript of the hearing is associated with 
the veteran's claims folder.

The case was remanded by the Board in June 2007 for further 
development.

In an August 2008 rating decision, the RO increased the 
evaluation for a musculotendinous strain of the thoracic and 
lumbar spine to 10 percent effective December 5, 2007. 

As the veteran perfected an appeal to the initial rating 
assigned following the grant of service connection for a 
thoracic and lumbar musculotendinous strain the Board has 
characterized the issues in accordance with the decision of 
the United States Court of Appeals for Veterans Claims 
(Court) in Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
(appeals from original awards are not to be construed as 
claims for increased ratings), which requires consideration 
of the evidence since the effective date of the grant of 
compensation.

FINDINGS OF FACT

1. From April 4, 2003 to December 4, 2007, the veteran's 
thoracic and lumbar musculotendinous strain was manifested by 
lumbar spasms and evidence of pain on motion.

2. At no time has the veteran's thoracic and lumbar 
musculotendinous strain been manifested by forward 
thoracolumbar flexion less than 60 degrees, a combined range 
of thoracolumbar motion less than 120 degrees, or muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  


CONCLUSIONS OF LAW

1. From April 4, 2003 to December 4, 2007, the criteria for a 
10 percent rating for thoracic and lumbar musculotendinous 
strain, but not more, were met. 38 U.S.C.A. §§ 1155, 5102, 
5103, 5103A, 5107 (West 2002 and Supp. 2008); 38 C.F.R. §§ 
3.159, 4.1, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 
5237 (2008); 38 C.F.R. § 4.71a, Diagnostic Code 5295 (2002).

2. During the entire appellate term, the criteria for a 
rating in excess of 10 percent for a thoracic and lumbar 
musculotendinous strain have not been met. 38 U.S.C.A. §§ 
1155, 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 4.1, 4.7, 
4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5237; 38 C.F.R. § 
4.71a, Diagnostic Code 5295.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

As service connection, an initial rating, and an effective 
date have been assigned the notice requirements of 38 
U.S.C.A. § 5103(a), have been met. Hartman v. Nicholson, 483 
F.3d 1311 (Fed. Cir. 2007). The decision of the United States 
Court of Appeals for Veterans Claims in Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008), spoke only to cases of 
entitlement to an increased rating.  Because there is a 
distinction between initial rating claims and increased 
rating claims, Vazquez- Flores is not for application with 
respect to initial rating claims as notice requirements are 
met when the underlying claim for service connection is 
substantiated. Consequently, there is no need to discuss 
whether VA met the Vazquez-Flores standard. 

VA has fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate a 
claim, and as warranted by law, affording VA examinations.  
The claimant was provided the opportunity to present 
pertinent evidence and testimony. In sum, there is no 
evidence of any VA error in assisting the appellant that 
reasonably affects the fairness of this adjudication.

Criteria

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  
Other applicable, general policy considerations are: 
interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; 
resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. App. 
55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  However, in Fenderson it was held that the rule from 
Francisco does not apply where the appellant has expressed 
dissatisfaction with the assignment of an initial rating 
following an initial award of service connection for that 
disability, as is the case with the current disorders.  
Rather, at the time of an initial rating, separate ratings 
can be assigned for separate periods of time based on the 
facts found - a practice known as 'staged' ratings.  
Fenderson, 12 Vet. App. At 126.

The analysis in the following decisions is therefore 
undertaken with consideration of the possibility that 
different ratings may be warranted for different time 
periods, and that is why the Board addresses the veteran's 
claims on the basis of the distinct time periods shown by the 
evidence.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance. The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as disabled.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.40, 
4.45.

When evaluating a loss of motion, consideration is given to 
the degree of functional loss caused by pain. DeLuca v. 
Brown, 8 Vet. App. 202 (1995) (evaluation of musculoskeletal 
disorders rated on the basis of limitation of motion requires 
consideration of functional losses due to pain). In DeLuca, 
the Court explained that, when the pertinent diagnostic 
criteria provide for a rating on the basis of loss of range 
of motion, determinations regarding functional losses are to 
be "'portray[ed]' (38 C.F.R. § 4.40) in terms of the degree 
of additional range-of-motion loss due to pain on use or 
during flare-ups." Id. at 206.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5010, arthritis, due 
to trauma, substantiated by X-ray findings, will be rated as 
degenerative arthritis. Under 38 C.F.R. § 4.71a, Diagnostic 
Code 5003, degenerative arthritis established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate Diagnostic Codes for the specific joint 
or joints involved. Limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.

The general rating criteria for spine disabilities were 
revised while the appeal was pending effective September 26, 
2003. These regulations changed the criteria for rating a 
limitation of lumbar motion. The veteran was notified of the 
changes in criteria for general musculoskeletal disabilities 
of the spine in the September 2005 statement of the case.  
Hence, adjudication of the claims may proceed. See Bernard v. 
Brown, 4 Vet. App. 384, 393 (1993).

Prior to September 25, 2003, 38 C.F.R. § 4.71a, Diagnostic 
Code 5292, provided a 10 percent rating for slight limitation 
of lumbar motion, a 20 percent rating was provided for a 
moderate limitation of lumbar motion.

Diagnostic Code 5295 for a lumbosacral strain provided for a 
0 percent rating for slight subjective symptoms only.  A 10 
percent rating was assigned for characteristic pain on 
motion, a 20 percent rating was provided for lumbosacral 
strain with muscle spasm on extreme forward bending, with 
unilateral loss of lateral spine motion in a standing 
position. 38 C.F.R. § 4.71a, Diagnostic Code 5295.

Revised criteria for rating disabilities of the spine 
effective September 26, 2003, include 38 C.F.R. § 4.71a, Code 
5237, which provides that a lumbosacral strain is evaluated 
under the General Rating Formula for Diseases and Injuries of 
the Spine. 38 C.F.R. § 4.71a.

Under the General Rating Formula for Diseases and Injuries of 
the Spine the disability is evaluated with or without 
symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease. A 10 percent rating requires 
thoracolumbar forward flexion greater than 60 degrees but not 
greater than 85 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height. 

A 20 percent rating requires thoracolumbar forward flexion 
greater than 30 degrees but not greater than 60 degrees; or, 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  38 C.F.R. § 4.71a.

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, normal extension 
is zero to 30 degrees, normal left and right lateral flexion 
is zero to 30 degrees, and normal left and right lateral 
rotation is zero to 30 degrees. 38 C.F.R. § 4.71a, Plate V. 

Although higher ratings are provided under 38 C.F.R. § 4.71a, 
Codes 5242 (2007), and 38 C.F.R. § 4.71a, Codes 5286 and 5289 
(2003) based on ankylosis of the spine, ankylosis is not 
clinically shown. Ankylosis is the immobility and 
consolidation of a joint. Lewis v. Derwinski, 3 Vet. App. 259 
(1992).

Background

At a March 2003 VA examination, the veteran reported that 
while performing a fireman's carry in 1997, he stepped into a 
hole and twisted his back.  He was treated and diagnosed with 
spasms. X-rays were normal.  He reported continuing problems 
with his back, and being unable to do any heavy lifting.  

Physical examination revealed that his posture and gait were 
good. Deep knee bend and straight leg raises were normal. The 
examiner noted a normal curvature of the spine. He had lumbar 
spasms on both sides, but no thoracic spasms. Neurologically 
his gait, posture, and balance were normal. The range of 
motion of the lumbar spine was flexion to 95 degrees, 
extension to 35 degrees, lateral flexion to 40 degrees 
bilaterally, and lateral rotation to 35 degrees bilaterally.  
This equates to a combined range of motion of 280 degrees.  
X-rays revealed a normal thoracic spine with no evidence of 
acute injury or significant degenerative changes. Lumbar 
spine x-rays revealed only four non rib bearing vertebrae 
probably secondary to a transitional L5. Disk spaces were 
preserved and no acute injuries were identified.  There was 
no evidence of acute injury or significant degenerative 
changes.  No neurological disorder was noted.  The diagnoses 
were low back musculotendinous pain, and thoracic spine 
musculotendinous strain, x-rays normal.

At a December 2007 VA examination, the veteran reported his 
back pain had worsened since 2004.  He was seen by a 
chiropractor several times and used Percocet three to four 
times a month for pain. The pain was in his lower back and 
did not radiate to his legs. Pain was relieved by rest, 
muscle relaxers, and analgesics. He has had no weight loss, 
fevers, malaise, dizziness, numbness, weakness, bladder or 
bowel incontinence, or erectile dysfunction. He walked 
normally without any assistive devices, crutches, or walker. 
He had no history of falls and described normal mobility.  
The appellant claimed that his back pain interfered with his 
occupation as a laborer.  

The examiner noted normal posture and curvature of the spine. 
No thorocolumbar paraspinal muscle spasms were noted.  
Forward flexion was to 70 degrees, extension was to 10 
degrees, lateral flexion was to 15 degrees bilaterally, and 
lateral rotation was to 15 degrees bilaterally.  This equates 
to a combined range of motion of 140 degrees.  He had no 
fixed deformity or ankylosis noted.  A neurological 
examination revealed normal sensory and motor examinations.  
There was no evidence or radiculopathy.  X-rays revealed 
evidence of bilateral L5 spondylosis with a suspicious grade 
I spondylolisthesis at L5-S1. There was no evidence of disk 
space narrowing.  Vertebral body height was maintained. The 
diagnoses were injury lumbar spine with episodic low back 
pain, lumbar sprain and strain, bilateral L5 spondylolysis, 
and suspicious grade I spondylolisthesis at L5-S1.  The 
examiner noted that regarding the Deluca criteria, there was 
no additional limitation of motion or joint function due to 
pain, fatigue, weakness, or lack of endurance noted. 


Analysis

After careful review of the medical evidence, the Board finds 
that the thoracic and lumbar musculotendinous strain warrants 
a 10 percent rating for the period from April 4, 2003 to 
December 4, 2007; for the period from December 5, 2007 the 
thoracic and lumbar musculotendinous strain is not shown to 
warrant a rating higher than 10 percent.

While the veteran did not exhibit a compensable limitation of 
lumbar motion at his initial March 2003 VA examination, the 
examiner did note bilateral lumbar spasms.  The Board finds 
this to be more than slight subjective symptoms of lumbar 
strain, and more characteristic of pain on motion.  As such, 
the veteran meets the criteria for a 10 percent rating under 
the old criteria. 38 C.F.R. § 4.71a, Code 5295.  

Under the revised criteria for rating disabilities of the 
spine effective September 26, 2003, 38 C.F.R. § 4.71a, Code 
5237 provides a 10 percent rating if the veteran exhibits 
lumbar spasms.  As such, the veteran also meets the criteria 
for a 10 percent rating under the revised criteria.  An 
evaluation in excess of 10 percent is not in order at any 
time in the absence of a unilateral loss of lateral motion in 
the standing position, or evidence of forward flexion greater 
than 30 degrees but not greater than 60 degrees; or, the 
combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.   

At the December 5, 2007 VA examination the examiner found no 
evidence of paraspinal muscle spasms.  However he noted 
several times in the medical history that the veteran 
regularly was medicated with muscle relaxers.  In addition he 
noted that the forward flexion of the thorocolumbar was 
limited to 70 degrees.  As the veteran's forward flexion of 
the thoracolumbar spine was greater than 60 degrees but not 
greater than 85 degrees, the criteria for a 10 percent 
evaluation was met.  

The veteran did not show forward flexion less than 60 
degrees; or a combined range of thoracolumbar motion less 
than 120 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis.  
Hence, a 20 percent evaluation is not in order at any time 
during the appellate term.

VA must consider the effect of pain and weakness when rating 
a service-connected disability on the basis of limitation of 
range of motion.  Regarding DeLuca, while the veteran 
reported that his back pain interfered with work, the 
evidence shows no additional limitation of motion or joint 
function due to pain, fatigue, weakness, or lack of 
endurance. 38 C.F.R. § 4.40.

Therefore while the veteran's thoracic and lumbar 
musculotendinous strain warrants a 10 percent rating for the 
entire appellate term, it does not warrant an evaluation in 
excess of that rating.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, except to the extent indicated 
the preponderance of the evidence is against the appellant's 
claim and the doctrine is not for application. Gilbert v. 
Derwinski, 1 Vet.App. 49 (1990).


ORDER

A 10 percent evaluation, but not more, for a thoracic and 
lumbar musculotendinous strain from April 4, 2003 to December 
4, 2007 is granted subject to the laws and regulations 
governing the award of monetary benefits.

An evaluation in excess of 10 percent for a thoracic and 
lumbar musculotendinous strain from December 5, 2007 is 
denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


